          Case 4:21-cv-00167-BRW Document 4 Filed 03/17/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JAMES RODGERS, Individually and on
Behalf of All Others Similarly Situated;                                            PLAINTIFF

v.                               Case No. 4:21CV00167 - BRW

WHITTEN CONCRETE CO LLC, LYNN
M CASTLEBERRY, AND KEVIN
CASTLEBERRY,                                                                     DEFENDANTS

                              INITIAL SCHEDULING ORDER


       Pursuant to the initial appearance entered by defendant(s) in this case on March 17, 2021

the following deadlines and proposals are in effect:

(1) Rule 26(f) Conference Deadline:                            May 25, 2021

       The parties are jointly responsible for holding their Rule 26(f) conference on or before the

date specified.

(2) Rule 26(f) Report Due Date:                                June 8, 2021

       Consult FRCP 26(f) and Local Rule 26.1 for information to be included in the Rule 26(f)

Report. The Report should be filed with the Clerk of the Court.

(3) Proposed Trial Date:                                       March 29, 2022
                                                               Richard Sheppard Arnold United
                                                               States Courthouse, A401, 500
                                                               West Capitol, Little Rock,
                                                               Arkansas 72201


(4) Rule 16(b) Conference (if needed):                        June 15, 2021


       A telephone conference, at the request of the parties, will be held June 15, 2021, if needed,

to resolve any conflicts among the parties with deadlines, the proposed trial date, mandatory
          Case 4:21-cv-00167-BRW Document 4 Filed 03/17/21 Page 2 of 2




disclosures, etc. If the parties can agree on all issues in the Rule 26(f) Report and the trial date

proposed by the Court, then the telephone conference scheduled for June 15, 2021 will be

unnecessary.

(5) Final Scheduling Order:                                     June 22, 2021

       A Final Scheduling Order will be issued on or before June 22, 2021, confirming the trial

date of March 29, 2022, setting directions, and resolving any disputes taken up at the telephone

conference.

       If the parties want a Protective Order entered, they must first contact the law clerk

assigned to the case.

       It will be the responsibility of the plaintiff to serve a copy of the Initial Scheduling Order

on any defendant who makes an appearance after the Initial Scheduling Order has been filed.

       It will be the responsibility of the party filing a new claim after the date of the Initial

Scheduling Order to immediately serve a copy of the Initial Scheduling Order on new defendant(s).



       IT IS SO ORDERED Wednesday, March 17, 2021.

                                                      AT THE DIRECTION OF THE COURT

                                                               Melanie Beard
                                                               Courtroom Deputy
